Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT (this “Amendment”) dated as
of March 25, 2010 is made between DIVERSEY, INC. (f/k/a JohnsonDiversey, Inc.)
(the “Originator”) and JWPR CORPORATION (the “Buyer”).

PRELIMINARY STATEMENT

The Originator and the Buyer are parties to that certain Amended and Restated
Receivables Sale Agreement dated as of December 10, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”). The
Buyer and the Originator have agreed to amend the Sale Agreement upon the terms
and conditions set forth herein. Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Sale Agreement.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Sale Agreement. Effective as of the date first written
above, Section 4.1(d) of the Sale Agreement is hereby amended by deleting the
reference to “May 30th” set forth therein and replacing such reference with a
reference to “August 31st”.

2. Representations and Warranties. The Originator represents and warrants, to
the Buyer, the Agent and the Purchasers that:

2.1 The representations and warranties of the Originator set forth in
Section 2.1 of the Sale Agreement, as hereby amended, are true, correct and
complete on the date hereof as if made on and as of the date hereof and there
exists no Amortization Event or Potential Amortization Event on the date hereof.

2.2 The execution and delivery by the Originator of this Amendment has been duly
authorized by proper corporate proceedings of the Originator and this Amendment,
and the Sale Agreement, as amended by this Amendment, constitutes the legal,
valid and binding obligation of the Originator, enforceable against the
Originator in accordance with its terms.

3. Reference to and Effect on the Transaction Documents.

3.1 Upon the effectiveness of this Amendment, (i) each reference in the Sale
Agreement to “this Receivables Sale Agreement”, “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Sale Agreement, as amended or otherwise modified hereby, and (ii) each reference
to the Sale Agreement in any other Transaction Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Sale Agreement as amended or otherwise modified
hereby.



--------------------------------------------------------------------------------

3.2 Except as specifically amended or modified above, the terms and conditions
of the Sale Agreement, all other Transaction Documents and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.

3.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Buyer, the Agent or any
Purchaser under the Sale Agreement, the Purchase Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.

4. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

***

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above written.

 

JWPR CORPORATION, as Buyer

By:

 

/s/ Lori P. Marin

  Name:   Lori P. Marin   Title:   Vice President

DIVERSEY, INC., as Originator

By:

 

/s/ Lori P. Marin

  Name:   Lori P. Marin   Title:   Vice President and Corporate Treasurer

Signature Page to

Amendment No. 1 to Amended and Restated Receivables Sale Agreement



--------------------------------------------------------------------------------

CONSENT

For purposes of Section 8.1(b) of the Sale Agreement, the undersigned hereby
consent to the foregoing Amendment.

 

THE BANK OF NOVA SCOTIA, as Agent, as

Managing Agent and as a Financial Institution

By:  

/s/ Darren Ward

  Name:   Darren Ward   Title:   Director

Signature Page to

Amendment No. 1 to Amended and Restated Receivables Sale Agreement